Citation Nr: 1436570	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-14 473	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased disability rating greater than 20 percent for degenerative disc disease of the lumbar spine with left lower extremity radiculopathy.

2.   Entitlement to an increased disability rating greater than 10 percent for asbestosis.

3.  Entitlement to an increased disability rating greater than 10 percent for degenerative joint disease of the left knee.

4.  Entitlement to an increased disability rating greater than 10 percent for degenerative joint disease of the right knee.

5.  Entitlement to an increased disability rating greater than 10 percent for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service from December 1982 to September 2003 in the United States Navy.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A review of the Virtual VA paperless claims processing system reveals a pertinent May 2014 Brief from the Veteran's representative that has been reviewed by the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

On July 28, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c).  

In the present case, the Veteran submitted a July 2014 statement withdrawing his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. MILLIKAN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


